Citation Nr: 0924530	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  09-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for cancer of the 
respiratory tract, to include as a result of exposure to 
herbicide agents in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
May 1969 to May 1971, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  The Veteran had previously been 
denied service connection for throat cancer in an unappealed 
April 2006 rating decision.  However, as explained below, 
while the current appeal also involves cancer in the throat 
region claimed as due to exposure to herbicides while on 
active duty in Vietnam, since the evidence is at least in 
equipoise as to whether the primary site of the cancer is the 
larynx versus the hypopharnyx, the Board finds that the law 
and regulations pertaining to finality of unappealed RO 
decisions are not applicable.  That is, the matter on appeal 
is a new claim.  

The Veteran appeared at a Travel Board hearing before the 
undersigned in May 2009.  A transcript is associated with the 
claims file.  


FINDINGS OF FACT

1.  The Veteran was treated for squamous cell carcinoma of 
the hypopharynx; following an absence of cancer for over a 
year, he was diagnosed with squamous cell carcinoma of the 
larynx with metastasis to the lungs.  

2.  It is at least as likely as not that the primary site of 
the Veteran's most recently diagnosed cancer was the larynx 
versus the hypopharynx.

3.  The service personnel records indicate that the Veteran 
served in the Republic of Vietnam as a combat engineer in the 
U.S. Army; thus, he is presumed to have been exposed to 
herbicides during that time.  

4.  Cancer of the larynx is presumed by regulation to be due 
to herbicide exposure. 
CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for cancer of the larynx with metastasis to the 
lungs is warranted.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 
3.309(e) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2007).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of entitlement to service 
connection for a cancer of the larynx with metastasis to the 
lungs.  Therefore, no further development is needed with 
respect to this appeal.



Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Additionally, if a Veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lympocytic leukemia (CLL), multiple myeloma; 
non-Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea) (emphasis added); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Analysis

The Veteran contends that he developed squamous cell 
carcinoma in his throat and neck, which metastasized to his 
lungs, and that as he served in the Republic of Vietnam, his 
cancer should be service-connected on a presumptive basis.  
He has been treated medically and surgically for squamous 
cell carcinoma at Dana-Farber Cancer Institute (Dana-Farber) 
and Brigham and Women's Hospital, both affiliates of Harvard 
University Medical School in Boston, Massachusetts.  There is 
no indication that the Veteran has received any treatment for 
his cancer at a VA facility.    

The Veteran was first treated in October 2005 for 
hypopharyngeal cancer with "right neck metastasis."  He was 
placed on chemoradiation, and had numerous visits to head and 
neck oncology specialists throughout the following year.  A 
surgical note in July 2007 reveals that in addition to 
chemoradiotherapy, the Veteran underwent a right neck 
dissection in April 2006.  A computerized tomography (CT) 
scan in June 2007 was negative for any sign of cancer in the 
head or neck, and it was recorded in a July 2007 surgical 
note that there was "no evidence of recurrence or 
complication" of the previous hypopharyngeal cancer.  In 
August 2007, the Veteran saw the medical director of the head 
and neck oncology program at Dana-Farber, and this physician 
concluded that although chemoradiotherapy was still going on, 
the Veteran was "currently negative by physical examination 
and doing well."  
In February 2008, the medical director of the head and 
oncology program at Dana-Farber reported that that there was 
a lymph nodes in the Veteran's right neck and right 
trachobroncheal area, which were "suspicious of recurrent 
and persistent disease."  Additionally, in April 2008, the 
Veteran was again seen by the head and neck oncology team at 
Dana-Farber, and at this time the diagnosis of "recurrent 
squamous cell carcinoma of the larynx with metastases to the 
lungs." was entered.  A nurse practitioner's note in May 
2008 also contains this diagnosis and it was further noted 
that the Veteran had again met with the head and neck 
oncology director to discuss treatment options.  The Veteran 
was started on an additional course of chemotherapy.  

The Veteran's DD Form 214 is of record, and it confirms that 
he served in the Republic of Vietnam as a combat engineer, 
receiving the Vietnam Service Medal.  Thus, he is presumed to 
have been exposed to herbicides while in Vietnam, to include 
Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  The remaining 
issue concerns the primary site of his current cancer.  
Respiratory cancers, defined as cancers of the lung, trachea, 
larynx, and bronchus, are presumed to be service-connected 
based on exposure to herbicides for those Veterans who served 
in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  

The medical evidence shows squamous cell carcinoma in the 
hypopharynx and larynx with metastasis to the lungs.  It is 
pertinent to note that, in addition to the same type of 
cancer (squamous cell), the hypopharyngeal cancer (not a 
presumptive disease) preceded the laryngeal cancer by a 
period of approximately one year.  If the carcinoma of the 
hypophayrnx recurred in the larynx, it is certainly arguable 
that the former anatomical location remains the primary site 
of the cancer.  Nevertheless, as the Veteran was treated for 
the first episode of cancer and was cancer free for a year 
and the second carcinoma was found to be squarely in the 
larynx with metastasis to the lungs, the Board finds that it 
is at least as likely as not that the origin of the Veteran's 
most recent cancer is the larynx.  

With resolution of the doctrine of reasonable doubt, the 
primary site of the Veteran's most recent cancer is the 
larynx.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cancer of 
the larynx is presumed by regulation to be due to herbicide 
exposure.  38 C.F.R. § 3.309(e).  Accordingly, service 
connection for cancer of the larynx with metastasis to the 
lungs is warranted.  


ORDER

Entitlement to service connection for cancer of larynyx with 
metastasis to the lungs is granted.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


